           Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 1 of 7



Martha Sheehy
SHEEHY LAW FIRM
P. O. Box 584
Billings, Montana 59103-0584
Telephone: (406) 252-2004
Telefax: (866) 477-5953
msheehy@sheehylawfirm.com

      Attorney for Plaintiff
      PacificSource Health Plans



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION

PACIFICSOURCE HEALTH PLANS,                               CV-21-64-BU-BMM
                                                Cause No._________________

                                   Plaintiff,           COMPLAINT

              -vs-


ATLANTIC SPECIALTY INSURANCE
COMPANY,

                               Defendants.

      Plaintiff PacificSource Health Plans (“PacificSource”), by and through its

counsel of record, Sheehy Law Firm, for its Complaint states and alleges as

follows:




                                          -1-
       Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 2 of 7



PARTIES:

1.   PacificSource is an Oregon nonprofit corporation with its principal place of

     business in Springfield, Oregaon. As such, PacificSource is a resident and

     citizen of Oregon.

2.   Upon information and belief, Atlantic Specialty Insurance Company

     (“ASIC”) is an insurance company licensed to do business in the State of

     Montana. ASIC is organized under the laws of the state of New York and

     has its principal place of business in Minnesota. ASIC is a citizen of New

     York and Minnesota.

JURISDICTION

3.   Subject matter jurisdiction is based on 28 U.S.C. Section 1332. This action

     involves a controversy between citizens of different states and the amount in

     controversy exceeds $75,000.00.

4.   Subject matter jurisdiction is alternatively based upon the Declaratory

     Judgment Act, 28 U.S.C. Section 2201(a).

5.   Venue is proper in the Butte Division of the District of Montana pursuant to

     28 U.S.C. Section 1391(b)(2), because a substantial part of the events, acts,

     or omissions giving rise to this dispute occurred in the Division and the

     District, and because the obligations under the relevant insurance contracts

                                       -2-
        Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 3 of 7



      involve the availability of coverage for a lawsuit captioned Gardner v.

      PacificSource Health Plans, No. DV 17-274B, Montana Eighteenth Judicial

      District Court, Gallatin County.

BACKGROUND

6.    ASIC issued Managed Care Errors & Omissions Liability Policy No. MCR-

      8768-16 with a policy period of 6/30/2016 to 6/30/2017 to PacificSource.

      A copy of the policy is attached as Exhibit 1.

7.    During the policy period, PacificSource notified ASIC of a class action filed

      by Jacklin Gardner captioned Gardner v. PacificSource Health Plans, No.

      DV 17-274B, Montana Eighteenth Judicial District Court, Gallatin County

      (“the Gardner Action”).

8.    ASIC acknowledged receipt of the notice of the Gardner Action on

      September 20, 2017.

9.    ASIC agreed that the Gardner Action “appears to qualify as a Claim made

      during the Policy Period against PacificSource for an act committed during

      the performance of a Managed Care Activity” and agreed to defend

      PacificSource in the Montana lawsuit pursuant to a reservation of rights.

10.   ASIC did not reserve its rights as to the nature or definition of “Claim

      Expenses.”

                                         -3-
        Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 4 of 7



11.   PacificSource and defense counsel Robert Lukes kept ASIC advised of

      settlement negotiations and litigation developments.

12.   On October 19, 2020, Mr. Lukes advised ASIC that as part of the litigation

      process, notices would be sent by a third-party administrator to

      approximately 130,000 potential class members, at an estimated cost of

      $177,000 to $227,000.

13.   On January 27, 2021, ASIC for the first time asserted that expenses related

      to notices in the class action would not be considered “Claim Expenses” by

      ASIC, and denied coverage for the expense of notifying potential claimants

      in the class action.

14.   On March 9, 2021, ASIC again denied coverage for upcoming notice

      expenses.

15.   PacificSource has now incurred notice costs of $86,624.37, and expects

      additional expenses in the range set forth by Mr. Lukes on October 19,

      2020.

COUNT I: Declaratory Judgment

16.   Pacific Source re-asserts the allegations contained in the previous

      paragraphs of the Complaint.

17.   The Policy provides that ASIC will pay Damages and Claims Expenses that

                                        -4-
        Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 5 of 7



      PacificSource is legally obligated to pay as a result of a Claim.

18.   The Policy defines Damages as:

      (F)   Damages means any settlements, judgments, pre-judgment
            interest, post-judgment interest, claimant’s attorney’s fees in
            an amount equal to the percentage that any Damages covered
            under this Policy for any settlement or judgment bear to the
            total amount of such judgment or settlement, or other amounts
            (including punitive, multiple, or exemplary damages if
            insurable under the Law Most Favorable to Insurability)
            which you are legally obligated to pay as a result of a Claim.
                   ****

19.   The Policy defines Claim Expenses as:

      (D)   Claim Expenses means the reasonable and necessary legal
            and expert fees and expenses incurred in the investigation,
            adjustment, defense or appeal of any Claim, including the
            costs of electronic discovery and, with our prior written
            consent, public relations consultant expenses. Claims
            Expenses does not include:
            (1) any remuneration, salary, wage, fee, expense,
                   overhead, or benefit expense of any of you;
            (2) any fee, cost or expense incurred prior to the time that
                   a Claim is first made against you or incurred in
                   pursuing any claim, counterclaim, cross-claim, or
                   other relief brought or maintained by, or in the name
                   or right of, or for the benefit of any of you; or
            (3) any fine, penalty, forfeiture, sanction, tax or fee.


20.   The claims asserted by Gardner fall within the scope of coverage provided

      by the Policy, and no exclusions bar coverage.

21.   The costs incurred in notifying the class in the Gardner Action constitute

                                         -5-
         Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 6 of 7



       “Claim Expenses” or “Damages” and are covered by the Policy.

22.    Gardner’s and the class attorney fees constitute “Claim Expenses” or

       “Damages,” and are covered by the Policy.

23.    Pursuant to the Declaratory Judgment Act, PacificSource seeks a declaration

       from the Court that pursuant to the terms of the Policy, ASIC is obligated to

       indemnify PacificSource for notice costs, Gardner’s attorneys fees, and

       other Damages and Claim Expenses incurred in the Gardner Action.

24.    Other policy provisions may apply also.

       WHEREFORE, Plaintiff PacificSource prays that this Court enter judgment

and:

1.     Declare that ASIC owes a duty to Plaintiff under the Policy to reimburse

       PacificSource for notice costs and other Claim Expenses and Damages;

2.     Declare that ASIC owes a duty to Plaintiff under the Policy to indemnify

       PacificSource for Claim Expenses and Damages.

3.     For PacificSource’s attorney fees incurred in this action, pursuant to

       Montana’s insurance exception and/or the supplemental relief afforded in

       declaratory actions.

4.     For such other and further relief as the Court deems just and proper.




                                         -6-
 Case 2:21-cv-00064-BMM Document 1 Filed 08/23/21 Page 7 of 7



DATED this 23rd day of August, 2021.

                       SHEEHY LAW FIRM

                       By    /s/Martha Sheehy

                       P. O. Box 584
                       Billings, Montana 59103-0584

                       Attorney for Plaintiff PacificSource




                               -7-
